Title: Enclosure: Bond from David Higginbotham to William Short, 31 January 1813 [due 1813]
From: Higginbotham, David
To: Short, William


            
              
                2226⅔ D
                Know all men by these presents that I, David Higginbotham of the county of Albemarle and state of Virginia, am held and firmly bound unto William Short of the city of Philadelphia and state of Pensylvania in the sum of two thousand two hundred and twenty six Dollars & two thirds of the weight and fineness of those of the present standard of the United States, to be paid to the sd William his certain attorney, executors, administrators or assigns at the bank of Richmond in Virginia on or before the 25th day of December ensuing: to which paiment well and truly to be made, I bind myself, my heirs, executors and administrators firmly by these presents. Witness my hand and seal this 31st day of January one thousand eight hundred and thirteen.
              
              
                1113⅓. D.
                The condition of this obligation is such that if the above bounden David, his heirs, executors or administrators shall pay unto the above named William his certain attorney, executors, administrators or assigns the just sum of one thousand one hundred and thirteen dollars & one third, of the weight and fineness above mentioned, at the bank of Richmond on or before the last day of April one thousand eight hundred and fourteen, with lawful interest from the 25th of December next preceding that date, until paid, then this obligation is to be void, or else to remain in full force
              
              
                
                Signed sealed & delivered  in presence of (the words ‘on or before the 25th day of December ensuing’ being first interlined as above.)   Carter H Harrison  
              
            
          